DETAILED ACTION
	Examiner acknowledges applicant’s remarks dated 7/27/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 7/27/2022, with respect to previous rejection have been fully considered and are persuasive.  The rejection of 5/27/2022 has been withdrawn. 
Election/Restrictions
Claim 1-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 19-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with W. James Wright (#76624) on 8/22/2022.
	The application has been amended as follows:
Claim 19. (Currently amended) A method of forming a multi-core thermocouple, comprising:
forming a plurality of wires;
forming an insulation core;
disposing the plurality of wires within the insulation core;
folding a longitudinal end of at least one wire of the plurality of wires back upon itself to form a folded end;
forming a sheath surrounding the insulation core; 
forming a first electrical junction between a first wire of the plurality of wires and the sheath, at a first axial mid-section of the multi-core thermocouple, by swaging the first axial mid-section of the sheath; and
forming a second electrical junction between a second wire of the plurality of wires and the sheath, at a second, different axial mid-section of the multi-core thermocouple, by swaging the second, different axial mid-section of the sheath.

Reasons for Allowance
Claims 1-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims 1 and 7 the prior art of record, individually or in combination does not teach or fairly suggest (limitations stressed) a multi-core thermocouple having plurality of wires surrounded by insulations and a sheath surrounding the insulation core; and a plurality of electrical junctions comprising: a first electrical junction formed between a first wire of the plurality of wires and the sheath at a first axial mid-section of the multi-core thermocouple, the first electrical junction comprising a first swaged axial mid-section of the sheath; and a second electrical junction formed between a second wire of the plurality of wires and the sheath at a second, different axial mid-section of the multi-core thermocouple, the second electrical junction comprising a second swaged axial mid-section of the sheath.

The closest reasonable prior art reference is Abraham et al. (DE102008007740) teaches a temperature sensor with a single wire forming an electrical junction between the wire and sheath. However, Abraham does not teach using pluralities of wire forming multiple electrical junctions between swaged end of the sheath and wires at different sections of the sheath.

The secondary reference, Reichert (WO2019/042529) teaches temperature sensor with plurality of temperature sensing locations forming between successive electrical junction of different wires.  However, Reichert does not teach forming electrical junctions between wires and sheath.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a multi-core thermocouple having plurality of wires surrounded by insulations and a sheath surrounding the insulation core; and a plurality of electrical junctions comprising: a first electrical junction formed between a first wire of the plurality of wires and the sheath at a first axial mid-section of the multi-core thermocouple, the first electrical junction comprising a first swaged axial mid-section of the sheath; and a second electrical junction formed between a second wire of the plurality of wires and the sheath at a second, different axial mid-section of the multi-core thermocouple, the second electrical junction comprising a second swaged axial mid-section of the sheath.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855